     Case 2:17-cv-01084-JAM-DMC Document 48 Filed 08/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MYCHAEL TYRONE SHANNON,                           No. 2:17-CV-1084-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 38, seeking an order

19   directing the Clerk of the Court to send him copies of various documents from the Court’s file.

20   Plaintiff states he needs these documents in order to file a motion for relief from judgment. A

21   review of the docket reflects that Plaintiff has since filed his motion for relief from judgment,

22   which was granted by the District Judge on April 2, 2021. The pending motion is, therefore,

23   moot and is denied as such.

24                  IT IS SO ORDERED.

25   Dated: August 24, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
